Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 11, 2018

                                    No. 04-18-00214-CV

           MISSION RIDGE P.U.D. HOMEOWNERS ASSOCIATION, INC.,
                                  Appellant

                                              v.

                                      Robyn M. HINES,
                                          Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI11100
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
      The appellant’s motion to substitute counsel is granted.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court